UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-7071



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


VELVET RENARD LEGRANDE, III,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:98-cr-00286-NCT-2)


Submitted:   September 16, 2008         Decided:   September 24, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Norman Cochran, Assistant Federal Public Defender,
Greensboro, North Carolina, for Appellant. Patrick Auld, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Velvet Renard Legrande, III, appeals the district court’s

order denying his motion filed pursuant to 18 U.S.C.A. § 3582(c)

(West 2000 & Supp. 2008).   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   United States v. LeGrande, No. 1:98-cr-00286-

NCT-2 (M.D.N.C. June 20, 2008).      We deny LeGrande’s motion to

appoint counsel and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                 2